Title: From George Washington to Marinus Willett, 29 May 1783
From: Washington, George
To: Willett, Marinus


                  
                     Dr Sir
                     Head Quarters May 29th 1783
                  
                  I enclose you a representation respecting a Soldier of your Regt if there has been any unfairness in the inlistment I request he may be immediately discharged—or if the peculiarity of the circumstances are such as, in your opinion, will justify the measure—you will consider yourself authorized to carry the same into effect, by Dear Sir Your Most Obedt Servt.
                  
               